Title: From Thomas Jefferson to George Lee Turberville, 13 February 1781
From: Jefferson, Thomas
To: Turberville, George Lee



Sir
Richmd. Febry. 13th. 1781

Your information that I had ordered furloughs to the Guard which brought up prisoners was without foundation as I never have in a single instance given or ordered a furlough. I consider it as my duty to furnish the number of men required by the Commanding Officer, to provide them as far as our circumstances enable us, and to leave to him and those acting under him the direction of them: this prevents me from taking any steps on the other parts of your letter relating to the post at Dancing Point, horsemen &c. The deserters of the Militia are punishable by being sentenced by a Court Martial to six months service as regulars. The Continental rules of War are unfortunately not in force with the Militia while serving in their own State. I am with respect &c,

T.J.

